CONSENT JUDGMENT

This cause was submitted upon the application of the National Labor Relations Board (the “Board”) for the enforcement of a certain order on consent issued by it against the respondent, Pactiv Corporation, its officers, agents, successors, and assigns, on April 9, 2001, in a proceeding before the Board numbered 9-CA-37226 and 9-CA-37663, and upon the transcript of the record in said proceeding, certified and filed in this court enforcing the order.
Upon consideration whereof, it is ORDERED and ADJUDGED by this court that the Board’s order be, and the same is hereby enforced. The respondent, Pactiv Corporation, its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board set forth in said order.